DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 04/30/2020.
Claims 1–20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 14 & 16 recite a non-transitory computer-readable medium, a computer-implemented system, and a computer-implemented method for calculating a population-based medication risk stratification and personalized medication risk score. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1, 14 & 16 recite, at least in part, a method of reducing a risk of an adverse drug event in a patient, wherein the patient has been prescribed a drug regimen that includes at least a first drug and a second drug, the method comprising: calculating a quantitative personalized medication risk score that is representative of the patient's risk for an adverse drug event by combining aggregated risk factor scores representative of each of two or more risk factors associated with the patient's drug regimen, wherein the two or more risk factors are selected from the group consisting of: 1) number of active ingredients in the drug regimen, 2) anticholinergic burden of the drug regimen, 3) sedative burden of the drug regimen, 4) QT-interval prolongation risk of the drug regimen, and 5) competitive inhibition of the drug regimen; and adjusting the patient's drug regimen by performing one or more steps of: (a) removing the first drug and/or the second drug from the patient's drug regimen; (b) reordering which of the first drug and the second drug is taken first by the patient; (c) changing the timing of when the first drug and/or the second drug are taken by the patient; (d) changing time of day when the first drug and/or the second drug are taken by the patient; (e) replacing the first drug and/or the second drug of the patient's drug regimen with one or more alternate drugs of the same class and/or category as the first drug and/or the second drug; (f) reducing the dosage of the first drug and/or the second drug from an initial dosage to a reduced dosage; (g) increasing the dosage of the first drug and/or the second drug from an initial dosage to an increased dosage; (h) performing a surgical procedure; and (i) adding at least a third drug to the patient's drug regimen. 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. calculating a quantitative personalized medication risk score that is representative of the patient's risk for an adverse drug event by combining aggregated risk factor scores representative of each of two or more risk factors associated with the patient's drug regimen, wherein the two or more risk factors are selected from the group consisting of…) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including a database including at least one generic processor, computer system, computing device such as a client device, and a database. These elements are broadly recited in the specification at, for example, paragraph [00163] which describes the client device. “Client device 1710 may be a computing device for receiving inputs from a user, requesting data from a server device via network 1730 and/or displaying data at the request of a user. Examples of a client device 110 may include a smart phone, tablet or a personal computer, among others. In one embodiment, client device 1710 may represent multiple client devices, each of which is capable of performing the functions specified for client device 1710."  This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of calculating a personalized medication risk in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-13, 15, and 17-20 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 2-13, 15, and 17-20 are abstract ideas and do not contain additional elements for consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

CLAIMS 1, 3-5, 9 and 11-20 are rejected as under 35 U.S.C. 102(a) as being anticipated by Coleman (US 2014/0222400 A1).

CLAIM 1 – 
Independent CLAIMS 14 & 16 are substantially the same and thus are rejected for
substantially the same reasons as the first independent claim.
Coleman discloses a non-transitory computer-readable medium having the limitations of:
A non-transitory computer-readable medium with instructions stored thereon, that when executed by a processor, perform a method (a non-transitory computer readable medium encoded with executable instructions comprising instructions for; a storage device accessible to the system or included in the system; any number or type of processing unit(s) may be used to implement the processing unit(s) 1315 and 1330; for example, any number of processors may be used, or in some examples dedicated circuitry to provide one or more functions described herein may be used; Fig. 15, para [0038], [0065] & claim 19) comprising:
calculating an aggregated risk factor score representative of each of two or more risk factors associated with a patient's drug regimen (quantifying known and unknown risks (risk score) of an adverse drug event in an individual based on various factors; factors include known drug-drug interactions; any number of drugs may be received by the computing system; the drugs received may correspond to a current drug regimen of a patient; the set of interactions generally include induction effects on inhibition effects; total count of drug-drug interactions; Figs. 1, 2, 10-14, Abstract & para [0025], [0049], [0051]), 
wherein the two or more risk factors are selected from the group (quantifying known and unknown risks (risk score) of an adverse drug event in an individual based on various factors; factors include known drug-drug interactions; inhibition effects; any number of drugs received/analyzed by the computing system; Abstract & para [0025]-[0027], [0049]) consisting of:
1) number of active ingredients in the drug regimen (a factor refers to something which affects the metabolism of a drug by an individual; drugs include, but are not limited to, painkillers, cardiac medications, beta blockers, antihistamines, anti-inflammatories, narcotics; the drugs received may correspond to a current drug regimen of a patient; variations in the structure or prevalence of the proteins may affect the way drugs or other chemicals are processed by the body; Figs. 1, 2, 10 & para [0025]-[0027], [(0030]), 
2) anticholinergic burden of the active ingredients in the drug regimen, 3) sedative burden of the active ingredients in the drug regimen, 4) QT -interval prolongation risk of the active ingredients in the drug regimen, and 5) competitive inhibition of the active ingredients in the drug regimen ((the set of interactions generally include induction effects on inhibition effects; drugs include painkillers, cardiac medications, beta blockers, antihistamines, anti-inflammatories, narcotics; the drugs corresponds to a current drug regimen of a patient; a factor refers to something which affects the metabolism of a drug by an individual; factors include drug-drug interactions; Abstract & para [0025]-[0027]; [0049]); and
combining the aggregated risk factor scores calculated for each of said two or more risk factors to provide a quantitative personalized medication risk score that is representative of the patient's risk for an adverse drug event (quantifying known and unknown risks (risk score) of an adverse drug event in an individual based on various factors; calculating an individual's risk of an adverse drug, event; Figs. 1, 2, 10-15, Abstract & para [0036]-[0038]).

CLAIM 3 – 
Coleman discloses the non-transitory computer-readable medium according to claim 1.
Coleman discloses a non-transitory computer-readable medium having the limitations of:
The non-transitory computer-readable medium according to claim 1, the method comprising combining the aggregated risk factor scores calculated for each of said two or more risk factors to further provide a data set representative of a patient population's risk of an adverse drug event (quantifying known and unknown risks of an adverse drug event in an individual based on various factor; the risk of individuals is aggregated to display the risk of a population; Figs. 2, 12, 14, Abstract, para [0037], [0039] & claim 12). 

CLAIM 4 – 
Coleman discloses the non-transitory computer-readable medium according to claim 1.
Coleman discloses a non-transitory computer-readable medium having the limitations of:
The non-transitory computer-readable medium according to claim 1, the method comprising providing the quantitative personalized medication risk score as a visual representation of a relative risk of each of said risk factors with respect to each other (quantifying known and unknown risks (risk score) of an adverse drug event in an individual based on various factors; factors include known drug-drug interactions; quantification may be based on severity of the adverse drug event/and or probability of occurrence; displaying the quantified risk; display quantified effects due to known and/or unknown factors; system displays the measure of risk in the form of an interaction report; Abstract, Fig 1, 1215 & para [0036], [0053].) 

CLAIM 5 – 
Coleman discloses the non-transitory computer-readable medium according to claim 1.
Coleman discloses a non-transitory computer-readable medium having the limitations of:
The non-transitory computer-readable medium according to claim 1, wherein calculating the aggregated risk factor score representative of the number of active ingredients in the drug regimen (generating a numerical representation of risk; quantifying known and unknown risks (risk score) of an adverse drug event in an individual based on various factors; factors include known drug-drug interactions; a factor refers to something which affects the metabolism of a drug by an individual; generating a numerical representation of risk the drugs correspond to a current drug regimen of a patient; Figs. 1, 2, 10 & para [0025]-[0027], [0033]) comprises importing a data set comprising patient-specific drug regimens (any number of drugs may be received by the computing system; the drugs received may correspond to a current drug regimen of a patient; in some examples, the drugs may include drugs which are being considered for use by the patient and/or were previously used by the patient; para [0025]), converting said data set into respective active ingredients (quantifying known and unknown risks of an adverse drug event in an individual based on various factors; factors include known drug-drug interactions; a factor refers to something which affects the metabolism of a drug by an individual; Abstract & para [0025]-[0027]), quantifying the number of active ingredients each patient-specific regimen contains (generating a numerical representation of risk the drugs correspond to a current drug regimen of a patient; Figs. 1-11, 13, 14 & para [0025]-[0027], [0033]), and assigning the risk factor score representative of the number of active ingredients in the drug regimen (quantifying the| unknown risks of an individual based on unknown factors generally involves generating a numerical representation of risk; Figs. 1, 2, 10-14 & para [0025]-[0027], [0033]).

CLAIM 9 – 
Coleman discloses the non-transitory computer-readable medium according to claim 1.
Coleman discloses a non-transitory computer-readable medium having the limitations of:
The non-transitory computer-readable medium according to claim 1, wherein calculating the aggregated risk factor score representative of the competitive inhibition of the active ingredients in the drug regimen (adverse drug events (e.g. drug-gene or drug-drug-gene) interactions may be determined by the system by a computing system utilizing an algorithm to calculate the expected effect on metabolism of a drug due to one or more factors; the computing system may quantify the expected effect on metabolism for each drug for each metabolic pathway involved in the drug's metabolism for the different combinations of possible factors; the computing system may then sum the results for each metabolic pathway; Figs. 1-14 & para [0047]) comprises importing a data set comprising metabolic pathways and extent of metabolism for each active ingredient (the reports can include additional elements or modified elements; for example, where electronic, the report can contain hyperlinks (import) which point to internal or external databases which provide more detailed information about selected elements of the report; the set of interactions generally includes induction effects on metabolic enzymes, inhibition effects, fractional metabolism by multiple pathways; Figs. 10, 11 & para [0030], [0035], [0047], [0049], [0053)), associating the respective ingredients with competitive inhibition values based on shared pathways (the set of interactions generally includes induction effects on metabolic enzymes, inhibition effects, fractional metabolism by multiple pathways; para [0049]), quantifying the competitive inhibition value for the entire respective regimen (a series of matrices to 3 generate data indicative of the severity and probability of adverse outcomes; the drugs received correspond to a current drug regimen of a patient; para [0025], [(0049]), and assigning the aggregated risk factor score representative of the competitive inhibition of the drug regimen (the computing system may quantify the expected effect on metabolism for each drug for each metabolic pathway involved in the drug's metabolism for the different combinations of possible factors; the computing system may then sum the results for each metabolic pathway; the set of interactions generally includes induction effects on metabolic enzymes, inhibition effects, fractional metabolism by multiple pathways; Figs. 1-14 & para [0047], [0049]).

CLAIM 11 – 
Coleman discloses the non-transitory computer-readable medium according to claim 1.
Coleman discloses a non-transitory computer-readable medium having the limitations of:
A processor configured to implement the non-transitory computer-readable medium with instructions stored thereon according to claim 1 (a non-transitory computer readable medium encoded with executable instructions comprising instructions for; a storage device accessible to the system or included in the system; any number or type of processing unit(s) may be used to implement the processing unit(s) 1315 and 1330; for example, any number of processors may be used, or in some examples dedicated circuitry to provide one or more functions described herein may be used; Fig. 15, para [0038], [0065] & claim 19; also see statement for claim 1).

CLAIM 12 – 
Coleman discloses the non-transitory computer-readable medium according to claim 1.
Coleman discloses a non-transitory computer-readable medium having the limitations of:
A client device comprising the processor of claim 11, a communication infrastructure, a memory, a user interface and a communication interface (quantification system 1310 may be in electronic communication, over a network such as the internet or a local area network; a memory, Figs. 2, 10, 11 & 15 shows a user interface and a communication interface; Figs. 2, 10, 11, 15 & para [0065], [0066]).

CLAIM 13 – 
Coleman discloses the non-transitory computer-readable medium according to claim 1.
Coleman discloses a non-transitory computer-readable medium having the limitations of:
A system comprising one or more computing devices (client system 1305 may be implemented: using any of a variety of computing devices computing devices; para [0067]), the one or more computing devices comprising one or more processors according to claim 11 (client system 1305 includes processing unit(s) 1315; para [0065]).

CLAIM 14 – 
Coleman discloses a computer-implemented system having the limitations of:
A computer-implemented system for determining a patient's risk of an adverse drug event based as least on the patient's drug regimen (quantifying known and unknown risks (risk score) of an adverse drug event in an individual based on various factors; factors include drug-drug interactions; any number of drugs may be received by the computing system; the drugs received may correspond to a current drug regimen of a patient; the set of interactions generally include induction effects on inhibition effects; total count of drug-drug interactions; Figs. 1, 2, 10-14, Abstract & para [0025], [0049], [0051]) comprising: 
a database containing two or more of the following data sets related to the patient's risk factors (databases which provide more detailed information about selected elements of the report; quantifying the known and unknown risks of an individual based on known and unknown factors (e.g. in elements 30 and 40 of FIG. 1); a matrix of known drug interactions may be stored in a memory or other storage device accessible to the system and compared to the matrix of known drugs used by the individual to generate a matrix of drug-drug interactions; and Fig. 1, 15 & para [0033], [0038], [0053]): 
(1) number of active ingredients in the drug regimen (a factor refers to something which affects the metabolism of a drug by an individual; drugs include, but are not limited to, painkillers, cardiac medications, beta blockers, antihistamines, anti-inflammatories, narcotics; the drugs received may correspond to a current drug regimen of a patient; variations in the structure or prevalence of the proteins may affect the way drugs or other chemicals are processed by the body; Figs. 1, 2, 10 & para [0025]-[0027], [0030]), 
(2) anticholinergic burden of the active ingredients in the drug regimen, (3) sedative burden of the active ingredients in the drug regimen, (4) QT-interval prolongation risk of the active ingredients in the drug regimen, and (5) competitive inhibition of the active ingredients in the drug regimen (the set of interactions generally include induction effects on inhibition effects; drugs include painkillers, cardiac medications, beta blockers, antihistamines, anti-inflammatories, narcotics; the drugs corresponds to a current drug regimen of a patient; a factor refers to something which affects the metabolism of a drug by an individual; factors include drug-drug interactions; Abstract & para ([0025]-[0027], [0049]); and a calculating module, which applies algorithms to said two or more data sets and calculates a quantitative personalized medication risk score that is representative of the patient's risk for an adverse drug event (Figs. 1-3 12, 14 & 15 shows calculating, measuring and/or quantifying known and unknown risk factors via processing unit 1330 which include memory 1335 may be encoded with executable instructions for quantifying known and unknown risk of an effect on drug metabolism; risk factors include known drug-drug interactions; predictive algorithms may be used to generate genetic risk profiles and display aggregate data involving multiple individuals; Abstract & Figs. 1-3 & 12, 14, 15 & para [0025]. [0061]. [0065]).

CLAIM 15 – 
Coleman discloses the computer-implemented system according to claim 14.
Coleman discloses a computer-implemented system having the limitations of:
The system according to claim 14, wherein the calculating module calculates the quantitative personalized medication risk score based on aggregated risk factor scores representative of each of the two or more data sets (Figs. 1-3 12, 14 & 15 shows calculating, measuring and/or quantifying known and unknown risk factors via processing unit 1330 which include memory 1335 may be encoded with executable instructions for quantifying known and unknown risk of an effect on drug metabolism, inhibition, and/or any number of drugs received by the system; risk factors include known drug-drug interactions; predictive algorithms may be used to generate genetic risk profiles and display aggregate data involving multiple individuals: Abstract & Figs. 1-3 & 12. 14. 15 & para [10025], [0061], [O0651]).

CLAIM 16 – 
Coleman discloses a computer-implemented method having the limitations of:
A method of reducing a risk of an adverse drug event in a patient, wherein the patient has been prescribed a drug regimen that includes at least a first drug and a second drug (quantifying known and unknown risks (risk score) of an adverse drug event in an individual based on various factors; factors include known drug-drug interactions; inhibition effects; any number of drugs received/analyzed by the computing system; Figs. 1, 2, 10 & 11 show a quantifying known and unknown risks (risk score) of an adverse drug event on a first drug and second drug; Fig. 1, 2, 9-11 & Abstract & para [0025}-[0027], [0049]), the method comprising:
calculating a quantitative personalized medication risk score that is representative of the patient's risk for an adverse drug event by combining aggregated risk factor scores representative of each of two or more risk factors associated with the patient's drug regimen (quantifying known and unknown risks (risk score) of an adverse drug event in an individual based on various factors; factors include known drug-drug interactions; any number of drugs may be received by the computing system; the drugs received may correspond to a current drug regimen of a patient; the set of interactions generally include induction effects on inhibition effects; total count of drug-drug interactions; Figs. 1, 2, 10-14, Abstract & para [0025], [0049], [0051)), wherein the two or more risk factors (quantifying known and unknown risks (risk score) of an adverse drug event in an individual based on various factors; factors include known drug-drug interactions; Abstract & para [0025] are selected from the group consisting of: 1) number of active ingredients in the drug regimen (a factor refers to something which affects the metabolism of a drug by an individual; drugs include, but are not limited to, painkillers, cardiac medications, beta blockers, antihistamines, anti-inflammatories, narcotics; the drugs received may correspond to a current drug regimen of a patient; variations in the structure or prevalence of the proteins may affect the way drugs or other chemicals are processed by the body; Figs. 1, 2, 10 & para [0025]-[0027], [0030], 2) anticholinergic burden of the drug regimen, 3) sedative burden of the drug regimen, 4) QT-interval prolongation risk of the drug regimen, and 5) competitive inhibition of the drug regimen ((the set of interactions generally include induction effects on inhibition effects; drugs include painkillers, cardiac medications, beta blockers, antihistamines, anti-inflammatories, narcotics; the drugs corresponds to a current drug regimen of a patient; a factor refers to something which affects the metabolism of a drug by an individual; factors include drug-drug interactions; Abstract & para ([0025]-[0027], [0049]); and adjusting the patient's drug regimen (alter the drugs prescribed to the individual; para [0036]) by performing one or more steps of: (a) removing the first drug and/or the second drug from the patient's drug regimen (alter the drugs prescribed to the individual; modifications to treatments, for example, change medications; para [0036], [0060]); (b) reordering which of the first drug and the second drug is taken first by the patient; ( c) changing the timing of when the first drug and/ or the second drug are taken by the patient; (d) changing time of day when the first drug and/or the second drug are taken by the patient; (e) replacing the first drug and/or the second drug of the patient's drug regimen with one or more alternate drugs of the same class and/or category as the first drug and/or the second drug (choosing a different medication for the patient to prevent an adverse drug event; alter the drugs prescribed to the individual; modifications to treatments, for example, change medications; para [0003], [0036], [0060]); (f) reducing the dosage of the first drug and/or the second drug from an initial dosage to a reduced dosage (adjusting the dose of the medication; para [0003]); (g) increasing the dosage of the first drug and/ or the second drug from an initial dosage to an increased 1 dosage; (h) performing a surgical procedure (manage risk associated with other treatments-e.g. surgical cardiac treatments; para [0023)); and (i) adding at least a third drug to the patient's drug regimen.

CLAIM 17 – 
Coleman discloses a computer-implemented method according to claim 16.
Coleman discloses a computer-implemented method having the limitations of:
The method according to claim 16, wherein calculating the quantitative personalized medication risk score comprises executing instructions stored on a non-transitory computer-readable medium (the quantification system 1310 including processing unit(s) 1330 and memory 1335; any number of processors may be used, or in some examples dedicated circuitry to provide one or more functions described herein may be used; memory 1335 may be encoded with executable instructions for quantifying known and unknown risk of an effect on drug metabolism; using a non-transitory computer readable medium encoded with executable instructions comprising instructions for; any number of processors may be used, or in some examples dedicated circuitry to provide one or more functions described herein may be used; Figs. 15 & para [0065]-[0067]).

CLAIM 18 – 
Coleman discloses a computer-implemented method according to claim 17.
Coleman discloses a computer-implemented method having the limitations of:
The method according to claim 17, comprising using a computing device to
execute the instructions stored on the non-transitory computer-readable medium (client system 1305 may be implemented using any of a variety of computing devices; using a non-transitory computer readable medium encoded with executable instructions comprising instructions for; any number of processors may be used, or in some examples dedicated circuitry to provide one or more functions described herein may be used; para [0038], [0065]-[0067] & claim 19).

CLAIM 19 – 
Coleman discloses a computer-implemented method according to claim 16.
Coleman discloses a computer-implemented method having the limitations of:
The method according to claim 16, further comprising comparing the patient's quantitative personalized medication risk score for the drug regimen to quantitative personalized medication risk scores of a patient population for said drug regimen (Fig. 14 shows a graphical representation comparing the unmanaged risk levels between two different practices; comparing the patient's risk levels for the drug regimen to the risk levels patient population for a drug regimen; Fig. 14 & para [0064]).

CLAIM 20 – 
Coleman discloses a computer-implemented method according to claim 16.
Coleman discloses a computer-implemented method having the limitations of:
The method according to claim 16, wherein adjusting the patient's drug regimen causes the quantitative personalized medication risk score to decrease (as a medical care provider, may observe these effects, which may reflect known and unknown risk, and use the quantified effects to make decisions such as altering the drugs prescribed to the individual; changes are made based on the quantification, a user may be able to track their increase or reduction of known and unknown risks over time; this may allow users to evaluate the effectiveness of clinical practices at reducing risk of individuals; para [0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIMS 2, 6-8, and 10 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Coleman in view of Du (US 2012/0010217 A1).

CLAIM 2 – 
Coleman discloses the non-transitory computer-readable medium according to claim 1.
Coleman discloses a non-transitory computer-readable medium having the limitations of:
The non-transitory computer-readable medium according to claim 1, wherein the method comprises calculating the risk factor score representative of risk factors associated with the patient's drug regimen within a patient population, wherein the risk factors (quantifying known and unknown risks of an adverse drug event in an individual based on various factor; the risk of individuals is aggregated to display the risk of a population; Figs. 2, 12, 14, Abstract, para [0037], [0039] & claim 12) comprise: 1) number of active ingredients in the drug regimen (quantifying known and unknown risks (risk score) of an adverse drug event in an individual based on various factors; factors include known drug-drug interactions; inhibition effects; any number of drugs received/analyzed by the computing system; Figs. 1, 2, 10 & 11 show a quantifying known and unknown risks (risk score) of an adverse drug event on a first drug and second drug; Fig. 1, 2, 9-11 & Abstract & para [0025]-[0027], [(0049]) and 5) competitive inhibition of the active ingredients in the drug regimen (the set of interactions generally include induction effects on inhibition effects; drugs include painkillers, cardiac medications, beta blockers, antihistamines, anti-inflammatories, narcotics; the drugs corresponds to a current drug regimen of a patient; a factor refers to something which affects the metabolism of a drug by an individual; factors include drug-drug -interactions; Abstract & para [0025]-[0027], [0049]). 

Coleman fails to disclose wherein the method comprises calculating the risk factor score representative of five or more risk factors associated with the patient's drug regimen within a patient population, wherein the risk factors comprise: 2) anticholinergic burden of the active ingredients in the drug regimen, 3) sedative burden of the active ingredients in the drug regimen and 4) QT-interval prolongation risk of the active ingredients in the drug regimen. 
However, Du discloses wherein the method comprises calculating the risk factor score representative of risk factors associated with the patient's drug regimen within a patient population (treatments were to be administered to four (4) healthy male and female subjects; 79.2% of subjects (19 subjects) reported the adverse event injection site pain at intensity varying between mild and severe; para [0046]-[0048], [0171], [0172], [0180]), wherein the risk factors comprise: 2) anticholinergic burden of the active ingredients in the drug regimen, 3) sedative burden of the active ingredients in the drug regimen and 4) QT-interval prolongation risk of the active ingredients in the drug regimen (pruritus severity score; side effects of cardio toxicity (QT prolongation), severe sedation, anti-cholinergic effect, potential of drug/drug interaction, and short acting which requires 3-4 doses a day (drug regimen); treatments were to be administered to four (4) healthy male and female subjects; 79.2% of subjects (19 subjects) reported the adverse event injection site pain at intensity varying between mild and severe; para [0007], [0037], [0039], [(0046]-(0048), (0171), [0172], [0180]). 

It would have been obvious to one of ordinary skill in the art at the invention was made to include wherein the method comprises calculating the risk factor score representative of five or more risk factors associated with the patient's drug regimen within a patient population, wherein the risk factors comprise: 2) anticholinergic burden of the active ingredients in the drug regimen, 3) sedative burden of the active ingredients in the drug regimen and 4) QT-interval prolongation risk of the active ingredients in the drug regimen as taught by Du into the system of Coleman for the purpose of reducing the fear of drug/drug interactions, reducing the fear of hemolytic potential, reducing the frequency of drug administration, reducing the fear of additive sedative effects, reducing fear of cardiotoxicity (QT prolongation), and reducing monitoring efforts and requirements for the patients taking various drugs.
CLAIM 6 – 
Coleman discloses the non-transitory computer-readable medium according to claim 1.
Coleman discloses a non-transitory computer-readable medium having the limitations of:
The non-transitory computer-readable medium according to claim 1, wherein calculating the aggregated risk factor score representative of a burden of the active ingredients in the drug regimen (Fig. 1, 2, 9-14 & Abstract & para [(0025]-[0027], [0049], [0061]) comprises importing a data set (para [0025], [0033]) comprising indices of the burden (Fig. 8 & para [0049], [0053]), associating the respective active ingredients with their clinically determined value (para [0049]), quantifying the value for the entire respective regimen (Fig. 10-14 & para [0049]), and assigning the aggregated risk factor score representative of the burden of the drug regimen (Figs. 1-14 & para [0047], [0049])

Coleman fails to disclose wherein calculating the aggregated risk factor score representative of the anticholinergic burden of the active ingredients in the drug
regimen comprises importing a data set comprising indices of anticholinergic burden, associating the respective active ingredients with their clinically determined anticholinergic value, quantifying the value for the entire respective regimen, and assigning the aggregated risk factor score representative of the anticholinergic burden of the drug regimen. 
Du discloses calculating the aggregated risk factor score representative of the anticholinergic burden of the active ingredients in the drug regimen comprises importing a data set comprising indices: of anticholinergic burden, associating the respective active ingredients with their clinically determined anticholinergic value, quantifying the value for the entire respective regimen, and assigning the aggregated risk factor score representative of the anticholinergic burden of the drug regimen (para [0007], [0037], [0039], [0046]-[0048], [0171], [0172], [0180]). 

It would have been obvious to one of ordinary skill in the art at the invention was made to include wherein calculating the aggregated risk factor score representative of the anticholinergic burden of the active ingredients in the drug regimen comprises importing a data set comprising indices of anticholinergic burden, associating the respective active ingredients with their clinically determined anticholinergic value, quantifying the value for the entire respective regimen, and assigning the aggregated risk factor score representative of the anticholinergic burden of the drug regimen as taught by Du into the system of Coleman for the purpose of reducing the fear of drug/drug interactions, reducing the fear of hemolytic potential, reducing the frequency of drug administration, reducing the fear of additive sedative effects, and reducing monitoring efforts and requirements for the patients taking various drugs.

CLAIM 7 – 
Coleman discloses the non-transitory computer-readable medium according to claim 1.
Coleman discloses a non-transitory computer-readable medium having the limitations of:
The non-transitory computer-readable medium according to claim 1, wherein calculating the aggregated risk factor score representative of a burden of the active ingredients in the drug regimen (Fig. 1, 2, 9-14 & Abstract & para [0025]-[0027], [0049], [0061]) comprises importing a data set (para [0025], [0033]), associating the respective active ingredients with their clinically determined value (para [0049]), quantifying the value for the entire respective regimen (Fig. 10-14 & para [0049]), and assigning the aggregated risk factor score representative of the burden of the drug regimen (Figs. 1-14 & para [0047], [0049])

Coleman fails to discloses wherein calculating the aggregated risk factor score representative of the sedative burden of the active ingredients in the drug regimen comprises importing a data set comprising indices of sedation effects, associating the respective active ingredients with their clinically determined sedation value, quantifying the value for the entire respective regimen, and assigning the aggregated risk factor score representative of the sedative burden of the drug regimen. 
Du discloses wherein calculating the aggregated risk factor score representative of the sedative burden of the active ingredients in the drug regimen comprises importing a data set comprising indices of sedation effects, associating the respective active ingredients with their clinically determined sedation value, quantifying the value for the entire respective regimen, and assigning the aggregated risk factor score representative of the sedative burden of the drug regimen (para [0007], [0037], [0039], [0046]-[0048], [0171], [0172], [0180]). 
It would have been obvious to one of ordinary skill in the art at the invention was made to include wherein calculating the aggregated risk factor score representative of the
sedative burden of the active ingredients in the drug regimen comprises importing a data set comprising indices of sedation effects, associating the respective active ingredients with their clinically determined sedation value, quantifying the value for the entire respective; regimen, and assigning the aggregated risk factor score representative of the sedative burden of the drug regimen as taught by Du into the
system of Coleman for the purpose of reducing the fear of drug/drug interactions, reducing the fear of hemolytic potential, reducing the frequency of drug administration, reducing the fear of additive sedative effects, and reducing monitoring efforts and requirements for the patients taking various drugs.

CLAIM 8 – 
Coleman discloses the non-transitory computer-readable medium according to claim 1.
Coleman discloses a non-transitory computer-readable medium having the limitations of:
The non-transitory computer-readable medium according to claim 1, wherein calculating the aggregated risk factor score representative of the risk of the active ingredients in the drug regimen (Fig. 1, 2, 9-14 & Abstract & para [0025]-[0027], [0049], [0061]) comprises importing a data set comprising indices of risk (para [0037], [0040]), associating the respective active ingredients with their clinically determined risk value (para [0049]), quantifying the value for the entire respective regimen (Fig. 10-14 & para [0049]), and assigning the aggregated risk factor score representative of the risk of the drug regimen (Figs. 1-14 & para [0047], [0049])

Coleman fails to disclose wherein calculating the aggregated risk factor score representative of the QT-interval prolongation risk of the active ingredients in the drug regimen comprises importing a data set comprising indices of QT-prolongation risk, associating the respective active ingredients with their clinically determined QT-risk value, quantifying the value for the entire respective regimen, and assigning the aggregated risk factor score representative of the QT-interval prolongation risk of the drug regimen. 
Du discloses wherein calculating the aggregated risk factor score representative of the QT-interval prolongation risk of the active ingredients in the drug regimen comprises importing a data set comprising indices of QT-prolongation risk, associating the respective active ingredients with their clinically determined QT-risk value, quantifying the value for the entire respective regimen, and assigning the aggregated risk factor score representative of the QT-interval prolongation risk of the drug regimen (para [0007], [0037], [0039], [0046]-[0048], [0171], [0172], [0180]). It would have been obvious to one of ordinary skill in the art at the invention was made to include wherein calculating the aggregated risk factor score representative of the QT-interval prolongation risk of the active; ingredients in the drug regimen comprises importing a data set comprising indices of QT-prolongation risk, associating the respective active ingredients with their clinically determined QT-risk value, quantifying the value for the entire respective regimen, and assigning the aggregated risk factor score representative of the QT-interval prolongation risk of the drug regimen as taught by Du into the system of Coleman for the purpose of reducing the fear of drug/drug interactions, reducing the fear of hemolytic potential, reducing the frequency of drug administration, reducing the fear of additive sedative effects, and reducing monitoring efforts and requirements for the patients taking various drugs.

CLAIM 10 – 
Coleman discloses the non-transitory computer-readable medium according to claim 1.
Coleman discloses a non-transitory computer-readable medium having the limitations of:
The non-transitory computer-readable medium according to claim 1, wherein calculating each of the aggregated risk factor scores (Fig. 1, 2, 9-14 & Abstract & para [0025]-[0027], [0049], [0061]) comprises: importing a first data set comprising patient-specific drug regimens (para [0025], [0053]), converting said data set into respective active ingredients (Abstract & para [0025]-[0027]), quantifying the number of active ingredients each patient-specific regimen contains (Figs. 1-11, 13, 14 & para [0025]-[0027], [0033]), and assigning the aggregated risk factor score representative of the number of active ingredients in the drug regimen (Figs. 1-14 & para [0047], [0049]); and importing a data set comprising metabolic pathways and extent of metabolism for each active ingredient (Figs. 10, 11 & para [0030], [0035], [0047], [0049], [0053]), associating the respective ingredients with competitive inhibition values based on shared pathways (para [0049]), quantifying the competitive inhibition value for the entire respective regimen (para [0025], [0049]), and assigning the aggregated risk factor score, representative of the competitive inhibition of the drug regimen (Figs. 1, 10-14 & para [0047], [0049])

Coleman fails to disclose importing a second data set comprising indices of anticholinergic burden, associating the respective active ingredients with their clinically determined anticholinergic value, quantifying the value for the entire respective regimen, and assigning the aggregated risk factor score representative of the anticholinergic burden of the drug regimen; importing a third data set comprising indices of sedation effects, associating the respective active ingredients with their clinically determined sedation value, quantifying the value for the entire respective regimen, and assigning the aggregated risk factor score representative of the sedative burden of the drug regimen; and importing a fourth data set comprising indices of QT-prolongation risk, associating the respective active ingredients with their clinically determined QT-risk value, quantifying the value for the entire respective regimen, and assigning the aggregated risk factor score representative of the QT-interval prolongation risk of the drug regimen.
DU discloses importing a second data set comprising indices of anticholinergic burden, associating the respective active ingredients with their clinically determined anticholinergic value, quantifying the value for the entire respective regimen, and assigning the aggregated risk factor score representative of the anticholinergic burden of the drug regimen (para [0007], [0037], [0039], [0046]-[0048], [0171], [0172], [0180]); importing a third data set comprising indices of sedation effects, associating the respective active ingredients with their clinically determined sedation value, quantifying the value for the entire respective regimen, and assigning the aggregated risk factor score representative of the sedative burden of the drug regimen (para [0007], [0037], [0039], [0046]-[0048], [0171], [0172], [0180]); and importing a fourth data set comprising indices of QT-prolongation risk, associating the respective active ingredients with their clinically determined QT-risk value, quantifying the value for the entire respective regimen, and assigning the aggregated risk factor score representative of the QT-interval prolongation risk of the drug regimen (para [0007], [0037], [0039], [0046]-[0048], [0171], [0172], [0180]).

It would have been obvious to one of ordinary skill in the art at the invention was made to include importing a second data set comprising indices of anticholinergic burden, associating the respective active ingredients with their clinically determined anticholinergic value, quantifying the value for the entire respective regimen, and assigning the aggregated risk factor score representative of the anticholinergic burden of the drug regimen; importing a third data set comprising indices of sedation effects, associating the respective active ingredients with their clinically determined sedation value, quantifying the value for the entire respective regimen, and assigning the aggregated risk factor score representative of the sedative burden of the drug regimen; and importing a fourth data set comprising indices of QT- prolongation risk, associating the respective active ingredients with their clinically determined QT-risk value, quantifying the value for the entire respective regimen, and assigning the aggregated risk factor score representative of the QT-interval prolongation risk of the drug regimen as taught by Du into the system of Coleman for the purpose of reducing the fear of drug/drug interactions, reducing the fear of hemolytic potential, reducing the frequency of drug administration, reducing the fear of additive sedative effects, and reducing monitoring efforts and requirements for the patients taking various drugs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686